DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant’s amendments (07/26/2021) to claim 1, which involves narrowing the claim, introduce elements or limitations which are not supported by the as-filed disclosure. Applicant’s initial disclosure of Formula II listing every possible moiety but does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. The claimed subgenus (R, R’ and R”) is not necessarily described by the genus encompassing it and any 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 11, 16, 19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US Patent Publication No. 2008/0307845 A1) as evidenced by Slomkowski et al. (IUPAC Recommendations, 2011) in view of Rautschek (US Patent Publication No. 2019/0117552 A1) and further in view of Narayanan et al. (US Patent No. 5,293,229).

In regard to claim 1, Marks is directed to a plant treatment composition [Paragraph 0050] comprising:
an aqueous phase comprising a plant nutrient (e.g. water and water-soluble nutrients) [Paragraph 0022-0023];
an organic phase comprising a substituted urea, wherein the substituted urea is diphenyl l urea [Paragraph 0018], dissolved in an organic solvent (e.g. ethanol) [Pages 5-6, Examples]; and 
an emulsifier [Paragraph 0022] comprising an ethoxylated alcohol [Paragraph 0027] comprising an ethoxylated isotridecyl alcohol;
wherein the composition is in the form of an emulsion having droplets of the organic phase dispersed in the aqueous phase (e.g. emulsifiable concentrates/dispersible in water) [Paragraphs 0044-0045],j wherein the composition is in the form of a micro-emulsion [Paragraph 0044] and microemulsions are defined as stable systems with dispersed domain diameter (e.g. droplets) varying from 1 to 100 nm [Slomkowski, Page 2239];
wherein the plant nutrient is water soluble and dissolved in the aqueous phase [Paragraph 0022-0023]; and
wherein the plant treatment composition comprises the diphenyl urea compound (e.g. substituted urea) in a range of from 30 to 300 ppm, based on the total weight of the plant treatment composition [Paragraph 0020];
wherein the composition further comprises (preferably) from 1% to 15% w/w calcium, based on the total weight of the plant treatment composition [Paragraph 0012].

Marks discloses an emulsifier [Paragraph 0022] comprising an ethoxylated alcohol [Paragraph 0027] but does not explicitly disclose an ethoxylated isotridecyl alcohol.

Rautschek et al. is directed to aqueous emulsions comprising nonionic emulsifiers [Paragraph 0002]. Proposed emulsifiers for producing microemulsions are predominantly nonionic emulsifiers and in particular ethoxylated alcohols. Examples are ethoxylated trimethylnonanol, ethoxylated isotridecyl alcohols, ethoxylated isodecyl alcohols, mixtures of ethoxylated isotridecyl alcohols and ethoxylated oxo alcohols (i.e. branched alcohols) having 10 carbon atoms and ethoxylated fatty alcohols such as n-dodecanol.

In view of the similarity between the Marks and Rautschek references (e.g. directed to emulsifiers for forming microemulsions) and the subgenus (e.g. ethoxylated isotridecyl alcohol) within the disclosed genus (ethoxylated alcohol), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the claimed subgenus from the genus based on the reasonable expectation that structurally similar species usually have similar properties.

Marks discloses an organic phase but does not disclose wherein the organic solvent has a solubility in water of less than 10 g/L and comprises or consists of an alkyl amide of Formula II. The Marks reference does not disclose the emulsion storage properties (e.g. wherein the emulsion remains homogenous during two weeks of storage between the claimed temperatures)

Narayanan et al. is directed to an emulsifiable concentration of an agriculturally active chemical [Abstract] comprising a hydrophobic solvent comprising the amide of the Formula:

    PNG
    media_image1.png
    100
    279
    media_image1.png
    Greyscale

The amide is, for example, N-N-dimethyl decamide [Claim 8]. Use of a hydrophobic solvent (e.g. solubility in water less than 10 g/L) such as those disclosed by Narayanan avoids precipitation of the active ingredient (e.g. substituted urea) [Column 2, lines 8-11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the organic solvent of the Marks reference for a hydrophobic solvent of the claimed Formula I because such solvents overcome precipitation and nonuniformity of agricultural emulsion concentrates [Column 1-2]. One of ordinary skill in the art would have been motivated to do so to improve storage and handleability of Marks’ composition.  Furthermore, Narayanan describes a storage stable emulsion. It is often necessary to store the diluted concentrate for extended time periods until the actual application to the plants. Consequently, it is important that the diluted form of the concentrate exhibit good stability with respect to the uniformity of the emulsion and to avoid precipitation of the active ingredients. If non-uniformity or precipitation occurs in the diluted form, then non-uniformity will result in the application of the diluted formulation to the plants [Column 1, line 56 – Column 2, line 15]. Although the prior art references do not disclose storage stability with the specific requirements as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate Mark’s micro-emulsion in the form of a storage stable composition able to withstand temperature swings over am appropriate period of time One of ordinary skill in the art would have been motivated to do so because storage stable emulsions avoid precipitation of the active ingredient on extended storage [Narayanan, Column 2, lines 60-65].



In regard to claim 11, Marks discloses a substituted urea, wherein the substituted urea is diphenyl l urea [Paragraph 0018].

In regard to claims 16 and 19, Narayanan et al. disclose an organic solvent comprising the amide of the Formula:

    PNG
    media_image1.png
    100
    279
    media_image1.png
    Greyscale

The amide is, for example, N-N-dimethyl decamide [Claim 8] (e.g. comprising a chain of at least four consecutive carbon atoms). N-N-dimethyl decamide is insoluble in water and is therefore considered to meet the limitation having a solubility in water of less than 2g/L.

In regard to claim 24, Marks discloses a composition in the form of a microemulsion [Paragraph 0044].

In regard to claim 25, Marks’ Examples [Pages 5-6] disclose a weight ratio of aqueous phase (e.g. water) to the organic phase (e.g. ethanol) within the claimed range 999:1 to 1:1 by weight.
In regard to claims 26-27, Marks discloses a composition comprising up to 15% w/w, more preferably 2 to 15%, and most preferably from 4 to 6% w/w calcium, based on the total weight of the .

Response to Arguments
Applicant argues (Pg. 5) the narrowing amendment (07/26/2021) to Formula II in claim 1 is supported in the Specification as originally filed because:
“At page 9, lines 1-6 of the specification as originally filed, R' and R" of Formula II are described as independently selected from hydrogen and C1-4 alkyl, which clearly includes the embodiment where R' and R" are both C1-4alkyl. Further, R is optionally identified as C8-12 alkyl, which is exactly as defined in claim 1. Further, N,N-dimethyldecanamide, which is listed as an exemplary species of Formula II, falls within the definition of Formula II as defined in claim 1”.

Originally Filed (claims/specification)
Claim Amendment (07/26/2021)
R’
H or C1-4 alkyl
C1-4 alkyl
R”
H or C1-4 alkyl
C1-4 alkyl
R
C4-14 alkyl
C8-12 alkyl

The issue at hand is whether the narrower subgenus range is supported by the broader genus. In this case the subgenus range is not supported by generic disclosure and one specific example within the subgenus range. The specific example (e.g. species): N,N-dimethyldecanamide

    PNG
    media_image2.png
    103
    351
    media_image2.png
    Greyscale
wherein R’ and R” are C1 alkyl and R is a C9 alkyl. This single example does not alone provide support for the recited range of R’, R” and R components. The disclosure of a genus and a species of a subgenus is not a sufficient description of the amended subgenus. (In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). A "laundry list" disclosure of every possible moiety for every possible position does not constitute a written description 

Applicant’s arguments, filed 02/02/2022, with respect to the prior art claim rejections presented in the Office Action dated 11/04/2021 have been considered but are moot in view of the new ground(s) of rejection.

Applicant argues (Pg. 6) the prior art references do not disclose the claimed droplet sizes. This argument is not persuasive. Marks discloses a composition in the form of a micro-emulsion [Paragraph 0044] and microemulsions are defined as stable systems with dispersed domain diameter (e.g. droplets) varying from 1 to 100 nm [Slomkowski, Page 2239].

Applicant argues (Page 6) the prior art does not teach the storage stability limitations of amended claim 1. Narayanan describes a storage stable emulsion. It is often necessary to store the diluted concentrate for extended time periods until the actual application to the plants. Consequently, it is important that the diluted form of the concentrate exhibit good stability with respect to the uniformity of the emulsion and to avoid precipitation of the active ingredients. If non-uniformity or precipitation occurs in the diluted form, then non-uniformity will result in the application of the diluted formulation to the plants [Column 1, line 56 – Column 2, line 15]. Although the prior art references do not disclose storage stability with the specific requirements as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate Mark’s micro-emulsion in the form of a storage stable composition able to withstand temperature swings over am appropriate period of time One of ordinary skill in the art would have been motivated to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 25, 2022